Title: General Orders, 11 May 1783
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Sunday May 11th 1783
                     Parole Albany.
                     Countersigns Bedford. Cumberland
                  
                  For the day tomorrow Brigr Genl. Greaton
                   B. Qr Master Jersey Brigade
                  The 6th Massachusetts regt gives the Guards and the 4th the fatigues tomorrow.
                  The 2d Massachusetts regt will march on tuesday next to releive the Maryland Detachment and the Hampshire Battalion on the Lines.
                  At the General Courtmartial of which Colo. H. Jackson is president Sergt John Oakly of the 2d Newyork regt was tried "For leading, promoting and being principal in a Mutiny on the evening of the 22d of April last, convicted in breach of Art. 3d Sect. 2d of the Rules and Articles of war and sentenced to receive One hundred Lashes on his naked back & be Drumed out of the Army, with a Label on his back, with the word Mutiny on it.
                  George Gamboll & Samuel Giles soldiers in the 7th Massachusetts regt For behaving in a riotous and mutinous manner on the 20th of April last and disobeying, and actually opposing the orders of an officer, were tried and convicted in breach of art. 5. sect. 18th and the latter part of Art. 5th section 2d of the Rules and Articles of war, and sentenced each of them to receive one hundred Lashes on his naked back.
                  John Vaughn of the 8th Massachusetts regiment For neglect of duty when on Sentry at the Public store in Newburgh on the 24th of March last, was tried, and acquitted.
                  The Commander in chief approves the foregoing sentences and directs them to be carried into execution.
                  Vaughn is to be released from confinement.
               